                    Case 20-12035-LSS            Doc 2        Filed 08/30/20   Page 1 of 21




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH INDUSTRIES, INC.,                                :       Chapter 11
 a Delaware corporation,                                 :
                                                         :       Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 GREENFIELD DIE &                                        :       Chapter 11
 MANUFACTURING CORP.,                                    :
 a Michigan corporation,                                 :       Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 JEFFERSON BLANKING INC.,                                :       Chapter 11
 a Georgia corporation,                                  :
                                                         :       Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH AUTOMOTIVE, INC.,                                :       Chapter 11
 an Ohio corporation,                                    :
                                                         :       Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x


 RLF1 23936613v.1
                    Case 20-12035-LSS            Doc 2        Filed 08/30/20   Page 2 of 21




------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH CORPORATION,                                     :       Chapter 11
 an Ohio corporation,                                    :
                                                         :       Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH INDUSTRIES, INC. DICKSON                         :       Chapter 11
 MANUFACTURING DIVISION,                                 :
 a Tennessee corporation,                                :       Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH HOLDINGS                                         :       Chapter 11
 INTERNATIONAL, INC.,                                    :
 a Michigan corporation,                                 :       Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 C & H DESIGN COMPANY,                                   :       Chapter 11
 a Michigan corporation,                                 :
                                                         :       Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x



                                                          2
 RLF1 23936613v.1
                    Case 20-12035-LSS            Doc 2        Filed 08/30/20   Page 3 of 21




------------------------------------------------------   xx
 In re:                                                  :
                                                         :       Chapter 11
 LIVERPOOL COIL PROCESSING,                              :
 INCORPORATED,                                           :       Case No. 20-____ (____)
 an Ohio corporation,                                    :
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 MEDINA BLANKING, INC.,                                  :       Chapter 11
 an Ohio corporation,                                    :
                                                         :       Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 THE SECTIONAL DIE COMPANY,                              :       Chapter 11
 an Ohio Corporation,                                    :
                                                         :       Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :

------------------------------------------------------    x
 In re:                                                  :
                                                         :
 VCS PROPERTIES, LLC                                     :       Chapter 11
 an Ohio LLC,                                            :
                                                         :       Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x




                                                          3
 RLF1 23936613v.1
                    Case 20-12035-LSS            Doc 2           Filed 08/30/20   Page 4 of 21




------------------------------------------------------   xx
 In re:                                                  :
                                                         :          Chapter 11
 SHILOH DIE CAST LLC,                                    :
 an Ohio LLC,                                            :          Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX

------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH MANUFACTURING                                    :          Chapter 11
 HOLDINGS LLC,                                           :
 an Ohio LLC,                                            :          Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 FMS MAGNUM HOLDINGS LLC,                                :          Chapter 11
 an Ohio LLC,                                            :
                                                         :          Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x

 In re:                                                  :
                                                         :
 SECTIONAL STAMPING, INC.,                               :          Chapter 11
 an Ohio corporation,                                    :
                                                         :          Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x




                                                             4
 RLF1 23936613v.1
                    Case 20-12035-LSS            Doc 2        Filed 08/30/20   Page 5 of 21




------------------------------------------------------   :x
 In re:                                                  :
                                                         :       Chapter 11
 ALBANY-CHICAGO COMPANY LLC,                             :
 a Wisconsin LLC,                                        :       Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX

------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH DIE CAST MIDWEST LLC,                            :       Chapter 11
 an Ohio LLC,                                            :
                                                         :       Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH MANUFACTURING LLC,                               :       Chapter 11
 a Michigan LLC,                                         :
                                                         :       Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x




                                                          5
 RLF1 23936613v.1
                   Case 20-12035-LSS            Doc 2        Filed 08/30/20      Page 6 of 21




                MOTION OF THE DEBTORS FOR AN ORDER
    DIRECTING THE JOINT ADMINISTRATION OF THEIR CHAPTER 11 CASES

                   The above-captioned debtors (collectively, the "Debtors"),1 pursuant to

Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules") and

Rule 1015-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the "Local Rules"), hereby move (the "Motion")

for the entry of an order substantially in the form attached hereto as Exhibit A (the "Proposed

Order") (i) directing the joint administration of the Debtors' chapter 11 cases for procedural

purposes only; (ii) directing parties-in-interest to use a consolidated caption, indicating that any

pleading they file relates to the jointly administered bankruptcy cases of "Shiloh Industries, Inc.,

et al."; and (iii) granting certain related relief. In support of this Motion, the Debtors incorporate

the statements contained in the Declaration of Jeffrey Ficks in Support of First-Day Pleadings

(the "First Day Declaration") filed contemporaneously herewith, and further respectfully state as

follows:

                                                  Background

                   1.     On the date hereof (the "Petition Date"), each of the Debtors commenced

a case under chapter 11 of title 11 of the United States Code (the "Bankruptcy Code").2

The Debtors are authorized to continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                   2.     The Debtors are a global innovative solutions provider focusing

on lightweighting technologies that provide environmental and safety benefits to the mobility


1
         The Debtors' noticing address in these chapter 11 cases is 880 Steel Drive, Valley City, Ohio 44280.
2
         This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended
         Standing Order of Reference from the United States District Court for the District of Delaware, dated as of
         February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this matter is
         proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.


                                                         6
RLF1 23936613v.1
                   Case 20-12035-LSS              Doc 2        Filed 08/30/20       Page 7 of 21




market. The Debtors have a global network of manufacturing operations and technical centers

in Asia, Europe and North America. The Debtors' multi-material solutions consist of a variety of

alloys in aluminum, magnesium and steel grades, along with proprietary lines of noise and

vibration reducing acoustic laminate products. The Debtors deliver these solutions in body

structure, chassis and propulsion systems to original equipment manufacturers ("OEMs") and

"Tier 1" suppliers in the automotive and commercial vehicle markets. For the twelve months

ending October 31, 2019, the Debtors generated approximately $1.045 billion in revenue.

                   3.       Additional detail regarding the Debtors, their businesses and the

commencement of these cases is set forth in the First Day Declaration.

                                           Basis for Relief Requested

                   4.       The Debtors respectfully submit that (a) allowing the joint administration

of the Debtors' chapter 11 cases for procedural purposes only; and (b) directing parties-in-interest

to use a consolidated caption, indicating that any pleading they file relates to the jointly

administered bankruptcy cases of "Shiloh Industries, Inc., et al." is appropriate and will assist in

the efficient administration of these cases.3 A proposed consolidated caption for all notices,

applications, motions and other pleadings is annexed as Annex 1 (the "Proposed Caption") to the




3
         The Debtors further request that a docket entry be made on the docket in all the chapter 11 cases except for
         Shiloh Industries, Inc. substantially as follows:
                   An order has been entered in this case directing the procedural consolidation and
                   joint administration of the chapter 11 cases of Shiloh Industries, Inc., Greenfield
                   Die & Manufacturing Corp., Jefferson Blanking Inc., Shiloh Automotive, Inc.,
                   Shiloh Corporation, Shiloh Industries, Inc. Dickson Manufacturing Division,
                   Shiloh Holdings International, Inc., C & H Design Company, Liverpool Coil
                   Processing, Incorporated, Medina Blanking, Inc., The Sectional Die Company,
                   VCS Properties, LLC, Shiloh Die Cast LLC, Shiloh Manufacturing Holdings
                   LLC, FMS Magnum Holdings LLC, Sectional Stamping, Inc., Albany-Chicago
                   Company LLC, Shiloh Die Cast Midwest LLC, and Shiloh Manufacturing LLC.
                   The docket of Shiloh Industries, Inc., Case No. 20-______ (___), should be
                   consulted for all matters affecting this case.


                                                           7
RLF1 23936613v.1
                   Case 20-12035-LSS         Doc 2       Filed 08/30/20    Page 8 of 21




Proposed Order. The Debtors believe that the Proposed Caption satisfies the requirements of

section 342(c)(1) of the Bankruptcy Code.

                   5.     Bankruptcy Rule 1015(b) provides, in relevant part, "[i]f a joint petition or

two or more petitions are pending in the same court by or against … a debtor and an affiliate,

the court may order a joint administration of the estates." Local Rule 1015-1 states that:

                   An order of joint administration may be entered, without notice and
                   an opportunity for hearing, upon the filing of a motion for joint
                   administration … supported by an affidavit, declaration or
                   verification, which establishes that the joint administration of two or
                   more cases pending in this Court under title 11 is warranted and will
                   ease the administrative burden for the Court and the parties.

The Debtors, consisting of a parent corporation and eighteen subsidiaries, are "affiliates," as that

term is defined in section 101(2) of the Bankruptcy Code. Accordingly, this Court is authorized

to grant the relief requested. An order of joint administration relates to the routine administration

of a case and may be entered by the Court in its sole discretion on an ex parte basis. See Local

Rule 1015-1.

                   6.     The joint administration of the Debtors' chapter 11 cases will provide

significant administrative convenience without harming the substantive rights of any party in

interest. Particularly, joint administration will permit the Clerk of the Court to utilize a single

general docket for these cases and combine notices to creditors of the Debtors' respective estates

and other parties in interest. Entering an order directing joint administration of the Debtors'

chapter 11 cases will avoid the need for duplicative notices, motions and applications, thereby

saving time and expense. Joint administration also will enable parties in interest in each of the

above-captioned chapter 11 cases to be apprised of the various matters before the Court in all of

these cases.




                                                     8
RLF1 23936613v.1
                   Case 20-12035-LSS      Doc 2       Filed 08/30/20    Page 9 of 21




                   7.   Furthermore, because these cases involve thousands of potential creditors,

the entry of an order of joint administration will (a) significantly reduce the volume of pleadings

that otherwise would be filed with the Clerk of this Court; (b) render the completion of various

administrative tasks less costly; and (c) minimize the number of unnecessary delays associated

with the administration of numerous separate chapter 11 cases. Additionally, because this

Motion is not seeking the substantive consolidation of the Debtors' estates, the rights of parties in

interest will not be prejudiced or otherwise affected in any way by the entry of an order directing

the joint administration of the Debtors' chapter 11 cases for procedural purposes only.

                   8.   Pursuant to section 342(c)(1) of the Bankruptcy Code, "[i]f notice is

required to be given by the debtor to a creditor … such notice shall contain the name, address,

and last 4 digits of the taxpayer identification number of the debtor." The Proposed Caption

contains all of the required information and, therefore, satisfies the terms of section 342(c) of the

Bankruptcy Code.

                   9.   Courts in this district routinely approve the joint administration of related

chapter 11 cases for procedural purposes only. See, e.g., In re Pace Indus., LLC, No. 20-10927

(MFW) (Bankr. D. Del. Apr. 14, 2020) (approving joint administration of the debtors' chapter 11

cases); In re FTD Cos., Inc., No. 19-11240 (LSS) (Bankr. D. Del. June 4, 2019) (same);

In re Things Remembered, Inc., No. 19-10234 (KG) (Bankr. D. Del. Feb. 7, 2019) (same);

In re Ascent Resources Marcellus Holdings, LLC, No. 18-10265 (LSS) (Bankr. D. Del.

Feb. 8, 2018) (same); In re M&G USA Corp., No. 17-12307 (BLS) (Bankr. D. Del.




                                                  9
RLF1 23936613v.1
                   Case 20-12035-LSS           Doc 2       Filed 08/30/20        Page 10 of 21




Nov. 1, 2017) (same); In re TK Holdings Inc., No. 17-11375 (BLS) (Bankr. D. Del.

Jun. 27, 2017) (same).4

                                           Consent to Jurisdiction

                   10.     Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry

of a final judgment or order with respect to this Motion if it is determined that the Court would

lack Article III jurisdiction to enter such final order or judgment absent consent of the parties.

                                                      Notice

                   11.     Notice of this Motion shall be provided to: (a) the Office of the United

States Trustee for the District of Delaware; (b) the Debtors' fifty largest unsecured creditors on a

consolidated basis, as identified in their chapter 11 petitions; and (c) counsel to the Debtors'

proposed postpetition secured lenders. As this Motion is seeking first-day relief, notice of this

Motion and any order entered hereon will be served on all parties entitled to notice pursuant to

Local Rule 9013-1(m). Due to the urgency of the circumstances surrounding this Motion and the

nature of the relief requested herein, the Debtors respectfully submit that no further notice of this

Motion is required.




4
         The unreported orders cited herein are not attached to this Motion. Copies of these orders are available
         upon request to proposed counsel to the Debtors.


                                                         10
RLF1 23936613v.1
                   Case 20-12035-LSS      Doc 2    Filed 08/30/20    Page 11 of 21




                   WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

Order, substantially in the form attached hereto as Exhibit A: (i) granting the relief sought

herein; and (ii) granting the Debtors such other and further relief as the Court may deem proper.


 Dated:      August 30, 2020                       Respectfully submitted,
             Wilmington, Delaware
                                                   /s/ Daniel J. DeFranceschi

                                                   Daniel J. DeFranceschi (No. 2732)
                                                   Paul N. Heath (No. 3704)
                                                   Zachary I. Shapiro (No. 5103)
                                                   David T. Queroli (No. 6318)
                                                   RICHARDS, LAYTON & FINGER, P.A.
                                                   One Rodney Square
                                                   920 N. King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 651-7700
                                                   Facsimile: (302) 651-7701

                                                                        -and-

                                                   Thomas M. Wearsch
                                                   T. Daniel Reynolds
                                                   JONES DAY
                                                   North Point
                                                   901 Lakeside Avenue
                                                   Cleveland, Ohio 44114
                                                   Telephone: (216) 586-3939


                                                   Timothy W. Hoffmann
                                                   JONES DAY
                                                   77 West Wacker
                                                   Chicago, Illinois 60601
                                                   Telephone: (312) 782-3939

                                                   PROPOSED ATTORNEYS FOR DEBTORS




                                                  11
RLF1 23936613v.1
                   Case 20-12035-LSS   Doc 2   Filed 08/30/20   Page 12 of 21




                                        EXHIBIT A

                                       Proposed Order




RLF1 23936613v.1
                    Case 20-12035-LSS            Doc 2        Filed 08/30/20   Page 13 of 21




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH INDUSTRIES, INC.,                                :        Chapter 11
 a Delaware corporation,                                 :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 GREENFIELD DIE &                                        :        Chapter 11
 MANUFACTURING CORP.,                                    :
 a Michigan corporation,                                 :        Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 JEFFERSON BLANKING INC.,                                :        Chapter 11
 a Georgia corporation,                                  :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH AUTOMOTIVE, INC.,                                :        Chapter 11
 an Ohio corporation,                                    :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x


 RLF1 23936613v.1
                    Case 20-12035-LSS            Doc 2        Filed 08/30/20   Page 14 of 21




------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH CORPORATION,                                     :        Chapter 11
 an Ohio corporation,                                    :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH INDUSTRIES, INC. DICKSON                         :        Chapter 11
 MANUFACTURING DIVISION,                                 :
 a Tennessee corporation,                                :        Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH HOLDINGS                                         :        Chapter 11
 INTERNATIONAL, INC.,                                    :
 a Michigan corporation,                                 :        Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 C & H DESIGN COMPANY,                                   :        Chapter 11
 a Michigan corporation,                                 :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x



                                                          2
 RLF1 23936613v.1
                    Case 20-12035-LSS            Doc 2        Filed 08/30/20   Page 15 of 21




------------------------------------------------------   xx
 In re:                                                  :
                                                         :        Chapter 11
 LIVERPOOL COIL PROCESSING,                              :
 INCORPORATED,                                           :        Case No. 20-____ (____)
 an Ohio corporation,                                    :
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 MEDINA BLANKING, INC.,                                  :        Chapter 11
 an Ohio corporation,                                    :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 THE SECTIONAL DIE COMPANY,                              :        Chapter 11
 an Ohio Corporation,                                    :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :

------------------------------------------------------    x
 In re:                                                  :
                                                         :
 VCS PROPERTIES, LLC                                     :        Chapter 11
 an Ohio LLC,                                            :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x




                                                          3
 RLF1 23936613v.1
                    Case 20-12035-LSS            Doc 2        Filed 08/30/20   Page 16 of 21




------------------------------------------------------   xx
 In re:                                                  :
                                                         :        Chapter 11
 SHILOH DIE CAST LLC,                                    :
 an Ohio LLC,                                            :        Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX

------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH MANUFACTURING                                    :        Chapter 11
 HOLDINGS LLC,                                           :
 an Ohio LLC,                                            :        Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 FMS MAGNUM HOLDINGS LLC,                                :        Chapter 11
 an Ohio LLC,                                            :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x

 In re:                                                  :
                                                         :
 SECTIONAL STAMPING, INC.,                               :        Chapter 11
 an Ohio corporation,                                    :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x




                                                             4
 RLF1 23936613v.1
                    Case 20-12035-LSS            Doc 2        Filed 08/30/20     Page 17 of 21




------------------------------------------------------   :x
 In re:                                                  :
                                                         :        Chapter 11
 ALBANY-CHICAGO COMPANY LLC,                             :
 a Wisconsin LLC,                                        :        Case No. 20-____ (____)
                                                         :
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX

------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH DIE CAST MIDWEST LLC,                            :        Chapter 11
 an Ohio LLC,                                            :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH MANUFACTURING LLC,                               :        Chapter 11
 a Michigan LLC,                                         :
                                                         :        Case No. 20-____ (____)
          Debtor.                                        :
                                                         :
Tax Identification                                       :
No. XX-XXXXXXX                                           :
------------------------------------------------------   x

                             ORDER AUTHORIZING THE JOINT
                    ADMINISTRATION OF THE DEBTORS' CHAPTER 11 CASES

                     This matter coming before the Court on the Motion of the Debtors for an Order

 Directing the Joint Administration of Their Chapter 11 Cases (the "Motion"),1 filed by the

 above-captioned debtors (collectively, the "Debtors"); the Court having reviewed the Motion and

 the First Day Declaration and having considered the statements of counsel with respect to the


 1
          Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.


                                                          5
 RLF1 23936613v.1
                   Case 20-12035-LSS       Doc 2    Filed 08/30/20     Page 18 of 21




Motion at a hearing before the Court (the "Hearing"); the Court having found that (i) the Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated as of February 29, 2012, (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409, (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b) and (iv) notice of the

Motion and the Hearing is sufficient under the circumstances; and after due deliberation the

Court having determined that the relief requested in the Motion is in the best interests of the

Debtors, their estates, and their creditors; and good and sufficient cause having been shown;

                   IT IS HEREBY ORDERED THAT:

                   1.     The Motion is GRANTED as set forth herein.

                   2.     The above-captioned chapter 11 cases shall be consolidated for procedural

purposes only and shall be administered jointly. The Clerk of the Court shall maintain one file

and one docket for all of these jointly administered cases, which file and docket for each

respective chapter 11 case shall be the file and docket for Shiloh Industries, Inc. (the "Main

Case"), Case No. 20- _____ (___).

                   3.     Parties-in-interest are directed to use the Proposed Caption annexed hereto

as Annex 1 when filing pleadings with the Court in the chapter 11 cases of the Debtors indicating

that the pleading relates to the jointly administered chapter 11 cases of "Shiloh

Industries, Inc., et al." The Proposed Caption satisfies the requirements of section 342(c) of the

Bankruptcy Code in all respects.

                   4.     A docket entry shall be made on the docket in each of the above-captioned

cases (other than the Main Case) substantially as follows:

                   An order has been entered in this case directing the procedural
                   consolidation and joint administration of the chapter 11 cases of


                                                   6
RLF1 23936613v.1
                   Case 20-12035-LSS        Doc 2    Filed 08/30/20     Page 19 of 21




                   Shiloh Industries, Inc., Greenfield Die & Manufacturing Corp.,
                   Jefferson Blanking Inc., Shiloh Automotive, Inc., Shiloh
                   Corporation, Shiloh Industries, Inc. Dickson Manufacturing
                   Division, Shiloh Holdings International, Inc., C & H Design
                   Company, Liverpool Coil Processing, Incorporated, Medina
                   Blanking, Inc., The Sectional Die Company, VCS Properties, LLC,
                   Shiloh Die Cast LLC, Shiloh Manufacturing Holdings LLC, FMS
                   Magnum Holdings LLC, Sectional Stamping, Inc., Albany-Chicago
                   Company LLC, Shiloh Die Cast Midwest LLC, and Shiloh
                   Manufacturing LLC. The docket of Shiloh Industries, Inc., Case
                   No. 20-___(______), should be consulted for all matters affecting
                   this case.

                   5.     Nothing contained in the Motion or this Order shall be deemed

or construed as directing or otherwise effectuating a substantive consolidation of the

above-captioned chapter 11 cases.

                   6.     The Debtors are authorized to use a combined service list for the jointly

administered cases, and combined notices may be sent to creditors of the Debtors' estates and

other parties-in-interest, as applicable.

                   7.     The Debtors are authorized and empowered to take all actions necessary

to implement the relief granted in this Order.

                   8.     This Court shall retain jurisdiction over any and all matters arising from or

related to the implementation or interpretation of this Order.




                                                    7
RLF1 23936613v.1
                   Case 20-12035-LSS   Doc 2   Filed 08/30/20   Page 20 of 21




                                          ANNEX 1

                                       Proposed Caption




RLF1 23936613v.1
                   Case 20-12035-LSS           Doc 2     Filed 08/30/20       Page 21 of 21




                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------ x
 In re:                                                :
                                                       :
 SHILOH INDUSTRIES, INC.,                              : Chapter 11
        1
 et al.,                                               :
                                                       : Case No. 20-____ (____)
          Debtors.                                     :
                                                       : (Jointly Administered)
                                                       :
------------------------------------------------------   x

                        [TITLE OF PLEADING OR OTHER DOCUMENT]




1
         The Debtors are the following nineteen entities (the last four digits of their respective taxpayer
         identification numbers, if any, follow in parentheses): Shiloh Industries, Inc. (7683), Greenfield Die &
         Manufacturing Corp. (8114), Jefferson Blanking Inc. (7850), Shiloh Automotive, Inc. (1339), Shiloh
         Corporation (5101), Shiloh Industries, Inc. Dickson Manufacturing Division (5835), Shiloh Holdings
         International, Inc. (1446), C & H Design Company (9432), Liverpool Coil Processing, Incorporated (0571),
         Medina Blanking, Inc. (0707), The Sectional Die Company (3562), VCS Properties, LLC (1094), Shiloh
         Die Cast LLC (5814), Shiloh Manufacturing Holdings LLC (0853), FMS Magnum Holdings LLC (6471),
         Sectional Stamping, Inc. (8967), Albany-Chicago Company LLC (4687), Shiloh Die Cast Midwest LLC
         (4114), and Shiloh Manufacturing LLC (1628). The noticing address of each of the Debtors in these
         chapter 11 cases is 880 Steel Drive, Valley City, Ohio 44280.



RLF1 23936613v.1
